 




EXHIBIT 10.1




DEBT CONVERSION AGREEMENT




This Debt Conversion Agreement (the "Agreement") is entered into as of June 3,
2017 by and between Billion Reward Development Limited, a British Virgin Islands
company ("Investor"), and Aladdin International, Inc., a Nevada corporation (the
"Company"), with reference to the following facts:




WHEREAS, Investor has previously loaned the principal amount of $343,840 to the
Company further to a number of promissory notes (together the "Debt").




WHEREAS, the Investor has agreed to convert the Debt into shares of common
stock.




WHEREAS, the parties have agreed that the Debt will convert into 2,631,764
shares of the common stock of the Company.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Investor and the Company agree as follows:




1. Conversion to Common Stock. On the date hereof, the Debt shall be converted
into 2,631,764 shares of the common stock of the Company (conversion price of
$0.131 per share). Upon the conversion of the Debt, the Company shall instruct
its transfer agent to issue such number of shares of common stock (the
"Securities") to the Investor, and the Investor shall acknowledge the
cancellation of the Debt and the aforementioned promissory notes.




2. Investor Representations. The Company is issuing the common stock to Investor
in reliance upon the following representations made by Investor:




(a) Investor acknowledges and agrees that the Securities are characterized as
"restricted securities" under the Securities Act of 1933 (as amended and
together with the rules and regulations promulgated thereunder, the "Securities
Act") and that, under the Securities Act and applicable regulations thereunder,
such securities may not be resold, pledged or otherwise transferred without
registration under the Securities Act or an exemption therefrom. Investor
acknowledges and agrees that (i) the Securities are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, and the Securities have not yet been registered
under the Securities Act, and (ii) such Securities may be offered, resold,
pledged or otherwise transferred only in a transaction registered under the
Securities Act, or meeting the requirements of Rule 144, or in accordance with
another exemption from the registration requirements of the Securities Act (and
based upon an opinion of counsel if the Company so requests) and in accordance
with any applicable securities laws of any State of the United States or any
other applicable jurisdiction.




(b) Investor acknowledges and agrees that (i) the registrar or transfer agent
for the Securities shall not be required to accept for registration of transfer
any shares or warrants except upon presentation of evidence satisfactory to the
Company that the restrictions on transfer under the Securities Act have been
complied with and (ii) any Securities in the form of definitive physical
certificates will bear a restrictive legend.








--------------------------------------------------------------------------------

 




(c) Investor acknowledges and agrees that: (a) the Securities have not been
registered under the Securities Act, or under any state securities laws, and are
being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering; (b) Investor is acquiring the
Securities solely for his own account for investment purposes, and not with a
view to the distribution thereof in a transaction that would violate the
Securities Act or the securities laws of any State of the United States or any
other applicable jurisdiction; (c) Investor is a sophisticated purchaser with
such knowledge and experience in business and financial  matters that it is
capable of evaluating the merits and risks of purchasing the shares of Common
Stock; (d) Investor has had the opportunity to obtain from the Company such
information as desired in order to evaluate the merits and the risks inherent in
holding the Securities; (e) Investor is able to bear the economic risk and lack
of liquidity inherent in holding the Securities; (f) Investor is an "accredited
investor" within the meaning of Rule 501(a) under the Securities Act; and (g)
Investor either has a pre-existing personal or business relationship with the
Company or its officers, directors or controlling persons, or by reason of
Investor's business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with the purchase of the Securities.




3. Miscellaneous.




(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Nevada.




(b) This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties.




(c) Each party to this Agreement hereby represents and warrants to the other
party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or its legal counsel. Each party represents and warrants to
the other party that in executing this Agreement such party has completely read
this Agreement and that such party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the party responsible for its preparation.




(d) Each party to this Agreement hereby represents and warrants to the other
party that (i) the execution, performance and delivery of this Agreement has
been authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.




This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission, all of which taken together shall
constitute a single instrument.




This Agreement is entered into and effective as of the date first written above.











--------------------------------------------------------------------------------

 







COMPANY:

 

INVESTOR:

 

 

 

 

 

Aladdin International, Inc.

 

Billion Reward Development Limited, a British Virgin Islands company

 

 

 

 

 

By:

/s/ Qinghua Chen

 

By:

/s/ Shi Jianxiang

 

Qinghua Chen, Chief Executive

 

 

 

 

Officer

 

 

___________, its ___________

 

 

 

 

 

 

 

 

 

 
























